DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 11, line 1 delete “1” and replace it with --2--.
Remarks: Note that the above changes were made to correct an obvious typographical error.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Kaplan et al. (US 2008/0052145) discloses a plurality of electric resources connected to the power grid for transferring power to the grid or receiving power from the grid.
	Claim 2 is allowable over the prior art of record, because the prior art of record does not disclose a wireless power transmission system enabling bidirectional energy flow, the system comprising: a first device resonator associated with a consumer electronics device, wherein the first device resonator is configured to (i) receive first power wirelessly from a source resonator of a source via a first electromagnetic field generated by the source resonator to provide the first power to an energy storage device of the consumer electronics device, and (ii) transfer second power wirelessly to a second device resonator via a second electromagnetic field generated by the first device resonator to provide the second power to a second device resonator; and power and control circuitry coupled to the first device resonator and comprising a processor, wherein the power and control circuitry is configured to control a direction of flow of at
least one of the first power and the second power; wherein controlling the direction of flow of at least one of the first and second power comprises controlling a first direction of flow via the first electromagnetic field during a first time period and controlling a second direction of flow via the second electromagnetic field during a second time period; and wherein processor is configured to monitor a state of the power and control circuitry corresponding to the direction of flow.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836